Citation Nr: 1735092	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) before November 25, 2009 and after May 1, 2010, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently with the RO in Manchester, Rhode Island.

In April 2013, the case was remanded for additional development.  In March 2016, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and medical opinions.  The action specified in the March 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay in adjudicating the Veteran's claim, unfortunately, another remand is required.

VA outpatient treatment records reflect that the Veteran has reported receiving disability benefits from the Social Security Administration (SSA) since 2008.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, the possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of her claim.  

Once these records have been associated with the Veteran's claims folder, the case should again be referred for a new VA medical opinion to determine whether the Veteran's service-connected major depressive disorder, back disability and right ankle disability resulted in unemployability prior to November 25, 2009, as well as to the Director of the Compensation Service, for consideration of entitlement to TDIU on an extra-schedular basis pursuant 38 C.F.R. § 4.16(b) after May 1, 2010, based on any additional evidence.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of her claim.  The RO should document its attempts to obtain these records, and if they are unavailable, a formal finding of such should be associated with the Veteran's claims folder and the Veteran should be notified.

2. Once this development has been completed, request a medical opinion to determine whether the Veteran's service-connected major depressive disorder, back disability and right ankle disability resulted in unemployability prior to November 25, 2009.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Following a review of the relevant records, the VA examiner must state whether, prior to November 25, 2009, the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected disabilities (depressive, back and right ankle disorders), taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. 

A complete rationale should accompany any opinion provided.

3. Then refer the claim of entitlement to TDIU beginning May 1, 2010, to the Director of the Compensation Service, for consideration on an extra-schedular basis pursuant 38 C.F.R. § 4.16(b).

4. Then, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

